DETAILED ACTION
Claim Objections
Claims 1 - 4, 6, 12 - 17 and 20 are objected to because of the following informalities:  
Re Claims 1, 12 and 20:  Claim 1 recites, “determine, during an ongoing call with a second user, a call context associated with the call;” 
This should be -- determine, during an ongoing call with a second user, a call context associated with the ongoing call; --  NOTE:  Claims 12 and 20 require analogous changes.
To avoid undue interpretation, consistent terminology should be used.
Claims 2 and 13 recite, “wherein the determining the call context comprises determining keywords in call audio associated with the call.”
This should be -- wherein the determining the call context comprises determining keywords in call audio associated with the ongoing call. --
To avoid undue interpretation, consistent terminology should be used.
Claims 3 and 14 recite, “wherein the determining the call context comprises determining that the ongoing call corresponds to the payment transaction, and wherein the displaying the virtual keyboard comprises displaying one or more buttons for the user input to process the payment transaction.”
This should be -- wherein the determining the call context comprises determining that the ongoing call corresponds to the payment transaction, and wherein the displaying the virtual keyboard buttons comprises displaying one or more of the virtual keyboard buttons for the user input to process the payment transaction. –

Re Claims 4 and 15:  Claim 4 recites, “wherein the first computer-readable instructions that, when executed by the at least one first processor, cause the mobile device to: determine, during an ongoing call with a second user, contact information associated with the second user; and determine, based on the contact information, the transaction request.”
This should be -- wherein the first computer-readable instructions that, when executed by the at least one first processor, cause the mobile device to: determine, during the ongoing call with the second user, contact information associated with the second user; and determine, based on the contact information, the transaction request. --  NOTE:  Claim 15 requires analogous changes.
Terms previously referenced should be preceded by terms such as “the” or “said”.
Re Claims 6 and 17:  Claim 6 recites, “wherein the first computer-readable instructions, when executed by the at least one first processor, causes the mobile device to: display, during the call and on the display screen, the determined payment information, wherein the sending the transaction request comprises receiving a user confirmation to send the transaction request.”
This should be -- wherein the first computer-readable instructions, when executed by the at least one first processor, causes the mobile device to: display, during the ongoing call and on the display screen, the determined payment information, 
Claim 16 recites, “determine, based on the contact information, payment information, wherein the payment information comprises at least one of: source account information, destination account information, a transaction value, and combinations thereof;”
“determining, based on the contact information, payment information, wherein the payment information comprises at least one of: source account information, destination account information, a transaction value, and combinations thereof;”
The dependent claims formatting should be consistent with the independent claim from which it depends and it’s statutory class.
To avoid undue interpretation, consistent terminology should be used.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category


2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity

The claim as a whole recites a method of organizing human activity.  The claimed invention is involves determining, during an ongoing call with a second user, a call context associated with the call; determining, based on the call context, virtual keyboard buttons to display on a display screen associated with the mobile device; 
displaying, during the ongoing call, the virtual keyboard buttons; determining a user input, via the virtual keyboard buttons, to process a payment transaction; sending, to a payment server, a transaction request to process the payment transaction, which is a fundamental economic principles or practices (payment processing); commercial or legal (payment processing); and managing personal behavior or relationships or interactions between people (determining, displaying, sending).  

The mere nominal recitation of “at a mobile device” (preamble only) does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to determining, during an ongoing call with a second user, a call context associated with the call; determining, based on the call context, virtual keyboard buttons to display on a display screen associated with the mobile device; displaying, during the ongoing call, the virtual keyboard buttons; determining a user input, via the virtual keyboard buttons, to process a payment transaction; sending, to a payment server, a transaction request to process the payment transaction.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, other than reciting “at a mobile device” (preamble only), nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually determining, during an ongoing call with a second user, a call context associated with the call; determining, based on the call context, virtual keyboard buttons to display on a display screen associated with the mobile device; displaying, during the ongoing call, the virtual keyboard buttons; determining a user input, via the virtual keyboard buttons, to process a payment transaction; sending, to a payment server, a transaction request to process the payment transaction.
  


PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “at a mobile device” (preamble only).  NOTE:  The claims do not claim or suggest the “mobile device” itself actually does any of the steps or acts required of the claimed invention, only that the steps or acts occur there, such as what may occur when the “mobile device’ is used as a tool of a human operator.  Assuming for arguments sake the “mobile device” actually performed all the steps required of the claimed invention, which it does not, the additional element(s) is/ are still recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of: (a) data processing (e.g., “determining”, etc. step(s) as claimed); (b) data display (e.g., “displaying”,, etc. step(s) as claimed); and (c) data receipt/ transmission (e.g., “sending”, etc. step(s) as claimed);.  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering payment data, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “mobile device” performing the steps or acts would still be recited at a high level of generality, and merely automating the step(s).  With this interpretation, the “mobile device” limitations would still be no more than mere instructions to apply the exception using generic computer components.  Although technical implementation is inferred, most of applicant’s claimed invention is silent regarding who or what is performing the steps or acts required.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea. NOTE:  (a) The steps are exclusively from the perspective of what occurs “at a mobile device”.  (b)  Although a “payment server” is mentioned in the claim, the “payment server” is merely interacting exclusively with the entity (unknown, not explicitly recited) performing the step of “sending”.  Applicant is not claiming positively recited steps or acts performed by the “payment server” itself.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 06/08/20 does not provide any indication that the “mobile device” is anything other than a generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Gandhi operating in a similar environment, suggesting performing tasks such as (a) data processing (e.g., “determining”, etc. step(s) as claimed); (b) data display (e.g., “displaying”,, etc. step(s) as claimed); and (c) data receipt/ transmission (e.g., “sending”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant (a) data processing (e.g., “determining”, etc. step(s) as claimed); (b) data display (e.g., “displaying”,, etc. step(s) as claimed); and (c) data receipt/ transmission (e.g., “sending”, etc. step(s) as claimed)  are well understood, routine and conventional.  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  SAP America Inc. v. Investpic, LLC, 890 F.3d 1016 USPQ2d 1638 (Fed Cir. 2018) (displaying and disseminating financial information) and Intellectual Ventures 1 LLC v. Capital One Bank (USA) (advanced internet interface providing user display access of customized web pages) indicate displaying information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.

Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent payment processing system claim 1 and apparatus claim 20 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The component(s) (e.g., “A payment processing system” comprising “a mobile device” and “payment server”; and “apparatus” comprising “at least one processor”, “a communication interface” and “memory”.) described in independent payment processing system claim 1 and independent apparatus claim 20, add nothing of substance to the underlying abstract idea.  At best, the product (“payment processing system”; “apparatus”) recited in the claim(s) are merely providing an environment to implement the abstract idea.  NOTE:  The scope of the claims are interpreted differently than claims 12 - 19.  For example, the “payment processing system” described in claims 1 - 11 is inclusive of both the “mobile device” and “payment server”.  For example, although claim 20 describes a (i.e., “apparatus”), the machine is a general purpose computer comprising generic components (e.g., “at least one processor”; “communication interface”; “memory”).
Dependent claims 2 - 11 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 6, 9, 11 - 12, 14 - 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi, US Pub. No. 2013/0159170.
Re Claim 1:  Gandhi discloses a payment processing system, the system comprising: 
a mobile device, associated with a first user, comprising at least one first processor, a first communication interface communicatively coupled to the at least one first processor, and a first memory storing first computer-readable instructions that, when executed by the at least one first processor (Gandhi, [0047] [0049]), cause the mobile device to: 
determine, during an ongoing call with a second user, a call context associated with the call (Gandhi, abstract, [0009] [0010] [0013] [0023] [0037] [0040] [0046]); 

display, during the ongoing call, the virtual keyboard buttons (Gandhi, abstract, [0009] [0010] [0013] [0025]); 
determine a user input, via the virtual keyboard buttons, to process a payment transaction (Gandhi, [0010] [0025] [0038]); 
and send, via the first communication interface to a payment server, a transaction request to process the payment transaction (Gandhi, [0009] [0010] [0026] [0027] [0029] [0031]); 
and the payment server comprising at least one second processor, a second communication interface communicatively coupled to the at least one second processor, and a second memory storing second computer-readable instructions that, when executed by the at least one second processor (Gandhi, [0047] [0049]), cause the payment server to: 
receive, via the second communication interface, the transaction request (Gandhi, [0009] [0010] [0026] [0027] [0029] [0031]).
Re Claim 12:  Gandhi discloses method at a mobile device associated with a first user, the method comprising: 
determining, during an ongoing call with a second user, a call context associated with the call (Gandhi, abstract, [0009] [0010] [0013] [0023] [0037] [0040] [0046]); 

displaying, during the ongoing call, the virtual keyboard buttons (Gandhi, abstract, [0009] [0010] [0013] [0025]); 
determining a user input, via the virtual keyboard buttons, to process a payment transaction (Gandhi, [0010] [0025] [0038]); 
sending, to a payment server, a transaction request to process the payment transaction (Gandhi, [0009] [0010] [0026] [0027] [0029] [0031]).  
Re Claim 20:  Gandhi discloses an apparatus comprising: 
at least one processor (Gandhi, [0047] [0049]); 
a communication interface communicatively coupled to the at least one processor (Gandhi, [0047] [0049]); 
and a memory storing computer-readable instructions that, when executed by the at least one processor (Gandhi, [0047] [0049]), cause the apparatus to: 
determine, during an ongoing call with a user, a call context associated with the call (Gandhi, abstract, [0009] [0010] [0013] [0023] [0037] [0040] [0046]); 
determine, based on the call context, virtual keyboard buttons to display on a display screen associated with the apparatus (Gandhi, abstract, [0009] [0010] [0013] [0025]); 
display, during the ongoing call, the virtual keyboard buttons (Gandhi, abstract, [0009] [0010] [0013] [0025]); 
determine a user input, via the virtual keyboard buttons, to process a payment transaction (Gandhi, [0010] [0025] [0038]); 

Re Claims 3 and 14:  Gandhi discloses the claimed invention supra and further discloses:
wherein the determining the call context comprises determining that the ongoing call corresponds to the payment transaction (Gandhi, abstract, [0009] [0010] [0013] [0023] [0037] [0040] [0046]), 
and wherein the displaying the virtual keyboard comprises displaying one or more buttons for the user input to process the payment transaction (Gandhi, abstract, [0009] [0010] [0013] [0025]).  
Re Claims 4 and 15:  Gandhi discloses the claimed invention supra and further discloses:
determining, during an ongoing call with a second user, contact information associated with the second user (Gandhi, [0013] [0026] [0027] [0028]); 
and determining, based on the contact information, the transaction request (Gandhi, [0013] [0026] [0027] [0028]).  
Re Claims 5 and 16:  Gandhi discloses the claimed invention supra and further discloses:
determining, based on the contact information, payment information (Gandhi, [0013] [0026] [0027] [0028] [0045]), 
wherein the payment information comprises at least one of: source account information, destination account information, a transaction value, and combinations thereof; wherein the transaction request comprises the payment information (Gandhi, [0013] [0026] 
Re Claims 6 and 17:  Gandhi discloses the claimed invention supra and further discloses:
displaying, during the call and on the display screen, the determined payment information, wherein the sending the transaction request comprises receiving a user confirmation to send the transaction request (Gandhi, [0052] [0056]). 
Re Claim 9:  Gandhi discloses the claimed invention supra and further discloses:
wherein the determining the payment information comprises authenticating a user of the mobile device based on at least one of: a password; a passcode; a biometric identity; and combinations thereof (Gandhi, [0030] [0036] [0042]).  
Re Claims 11 and 19:  Gandhi discloses the claimed invention supra and further discloses:
receiving, from the payment server, a confirmation message indicating that a transaction corresponding to the transaction request has been processed (Gandhi, abstract, [0010] [0053] [0057] [0062]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi as applied to claims 1 and 12 above, and further in view of Schramm, US Pub. No. 2019/0371331.
Re Claims 2 and 13:  Gandhi discloses the claimed invention supra but fails to explicitly disclose:
wherein the determining the call context comprises determining keywords in call audio associated with the call.  
	Schramm discloses:

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gandhi by adopting the teachings of Schramm to provide wherein the determining the call context comprises determining keywords in call audio associated with the call.  
One would have been motivated to improve user experience through greater customization and personalization.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 7, 8, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi as applied to claims 5 and 16 above, and further in view of Singh, US Pub. No. 2016/0162905.
Re Claims 7 and 18:  Gandhi discloses the claimed invention supra but fails to explicitly disclose:

and determining, based on the transaction history, the transaction value.
	Singh discloses: 
determining, based on the contact information, a transaction history between the first user and the second user (Singh, [0005] [0071] [0072]); 
and determining, based on the transaction history, the transaction value (Singh, [0005] [0071] [0072]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gandhi by adopting the teachings of Singh to provide determining, based on the contact information, a transaction history between the first user and the second user; and determining, based on the transaction history, the transaction value. 
	One would have been motivated to improve user experience through greater convenience and ease of use.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 8:  Gandhi in view of Singh discloses the claimed invention supra and Singh further discloses wherein the transaction history comprises transaction values corresponding to prior transaction requests between the first user and the second user (Singh, [0005] [0071] [0072], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention).  
Re Claim 10:  Gandhi discloses the claimed invention supra but fails to explicitly disclose:
wherein the determining the payment information comprises analyzing prior communications between the first user and the second user.
	Singh discloses:
wherein the determining the payment information comprises analyzing prior communications between the first user and the second user (Singh, [0005] [0071] [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gandhi by adopting the teachings of Singh to provide wherein the determining the payment information comprises analyzing prior communications between the first user and the second user.
One would have been motivated to improve user experience through greater convenience and ease of use.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to payment processing during a telephone call.
US 20190387097;
US 20200175962; and
KR 100639906
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697